Laughlin, J. (dissenting):
I am of opinion that the learned trial justice erred in setting aside the verdict. According to his memorandum opinion this was done upon the theory that all of the material allegations of the complaint were admitted by .the answer,, and that, therefore, he erred in admitting evidence of separate defenses setting-forth a different contract from that alleged in the complaint and admitted. The rule that an affirmative defense, setting up a contract incon-. sistent with the contract alleged in the complaint and admitted by the answer, does not present an issue, is well settled (Fleischmann v. Stern, 90 N. Y. 110), but I think it has no application to the case at bar. Here -the plaintiff alleges that on the 22d day of November, 1904, it was requested by the defendant to .transfer by ’ *18cable to an -individual at Lima, Peru, the sum of 10,000 Peruvian pounds in Peruvian money by the following morning; that plaintiff duly made the transfer through a London bank, its correspondent, “ which was a proper method of effecting the said transfer,” and paid the-bank therefor the sum of $50,644.48 • and expended' $24 for cable messages, and that its corinnissions amounted to $243.8% “ making the total amount laid out and expended in effecting the said transfer, including the plaintiff’s commission, $50,912.35, of which the defendant has paid only $50,000, leaving a balance of $912.35,” for which judgment was demanded. The answer admits the employment ; that plaintiff laid out and expended in making the transfer the amount specified in the complaint, the charge for cable messages and for commissions, -and also admits that all of the amounts so .paid out, excepting the sum of $1,829.06, was paid and expended by the plaintiff at the request of and for the benefit of the defendant, but denies that the defendant requested that plaintiff transmit. the money through the London bank, and alleges that in effecting the transfer the defendant selected the London bank as a_medium and paid out the sum of $1,829.06 of the total amount alleged to have been expended improperly and without the request of the defendant, and denies that it has any knowledge or information sufficient to form a belief as to whether making the transfer through the London bank was a proper method of effecting the same, and denies that there is any balance owing'to the plaintiff. The plaintiff neither alleges that the amount expended by it in making the transfer was necessarily expended, nor that it was expended at the request of the defendant. In this regard I think the complaint was defective, but that is not the question now before us for' adjudication. It was essential to the plaintiff’s right to recover that it show either of these. facts. If the plaintiff had merely alleged that it expended $5,000,000 in making the transfer, I presume it would not be seriously contended that because .the defendant ascertained that this was true> and, therefore, was obliged to- admit it, that plaintiff would be entitled to recover that amount without showing necessity or authority for such éxpenditure. The amount of the expenditure' does not affect the principle, and the admissions and denials in the defendant’s answer and the allegations of fact in connection therewith, were clearly designed to *19present the issue as to whether this expenditure of $1,829.06 to the London bank was necessary or authorized. The further allegations in the separate, defense were designed to present the same issue. The answer alleges, as a separate defense, that the defendant expended the sum of $1,829.06 without the request of the defendant and without benefit to it, and that the plaintiff liad been fully paid for the services rendered. It also set up by way of counterclaim that the plaintiff only paid and expended at the request of the defendant the sum of $48,839.42, which leaves the sum of $916.71 .due and owing to the defendant of its deposit of $50,000, after deducting the cable charges and plaintiff’s commissions, for which amount judgment is deiiianded. The plaintiff recognized that the answer put in issue the question of the necessity of or authority for the expenditure of $1,829.06, by its reply, in which it denies that it did not expend more than $48,839.42 at the request of or for the benefit of the defendant, and by assuming the affirmative of that issue upon the trial. The case was tried upon the theory that the' pleadings presented this issue.
The plaintiff called an employee who was at the head of its foreign exchange department and transacted this business. He testified that transferring the money through the London bank was a usual method of effecting a transfer and that the plaintiff could not make a direct transfer. The witness testified that' the item of $1,829.06, which was in dispute, consisted of a charge of three and three-fourtlis per cent premium by the London bank. He admitted that Mr. Scott, who represented the defendant, had come to him representing the plaintiff, through an introduction by a mutual friend; that Scott told him what others would charge for making the transfer and that he informed Scott that the plaintiff would do it as cheap as any other bank, but he. testified that he told Scott that he thought he would have to pay a premium in London, owing to the fact that a specific kind of currency was required to be paid in Peru, but that he was not certain about that, and that Scott replied to go ahead and the defendant would take chances on it. A letter written by this witness to Mr. Scott, the president of the defendant, after the latter objected to this charge, shows that he was informed by the plaintiff’s London correspondent by a letter which he quoted, that the charge was' made owing to the fact that *20on that day the Peruvian pound was at three and three-fourths .per cent premium in Peru, and that in order to niake the payment in Peruvian pounds, in accordance with the defendant’s wishes,'it was necessary to pay that premium in London. 'Mr. Scott testified positively that it was distinctly understood between him and the' plaintiff’s representative, that it was immaterial to thé defendant whether the money was sent through London or direct,, provided it ■ ■ would be sent by the plaintiff at the same rate- at which others who could make direct transmission, had offered to transmit it, which was one-half of one per cent and the cable charges, to which plain-, tiff’s representative agreed. He also testified that it was suggested that there might be a premium on Peruvian gold in Lima on that day and that he told the plaintiff’s representative that there never had been such a thing, but that if there should be, the defendant-would pay it. This witness testified thát he was familiar with the money markéts of the world ; that he -never knew of the Peruvian -.pound being at a premium in Peru. The testimony of Mr. Scott, the president", of the defendant, was corroborated, by that of the treasurer of the defendant, A. member of the Lima bar, called as a witness .for the defendant, testified that -lie was formerly minister. from Peru to this cbuntry; that the. English pound sterling and the Peruvian libra or pound were dnterchangeable at par and that this condition had existed continuously since the .establishment of the-gold standard in the year 1896 or. 1897.
I am of opinion that this evidence presented a fair question of fact for the jury and that their verdict in favor'of the defendant should not have been disturbed. According to the .testimony introduced in behalf of the defendant, .which I-think preponderated, the jury were justified in iind.ing that other banks having direct lines of transmission to Peru had offered to transmit this money without any charge, except their commissions and the cable expenses; that the defendant took the business -to the plaintiff- as a matter of friends ■ ship and that plaintiff agreed to transmit the money Upon the same basisj with the suggestion merely that if there was-a premium on the Peruvian" pound in Lima, there would be .a premium charge in London, which the defendant agreed to pay; that there was no premium- on the'Peruvian' pound in Lima on that day and that this premium charge by plaintiff’s London correspondent was based on *21an erroneous theory and claim that there was, and that it was, therefore, an unnecessary and unauthorized expense, not properly chargeable to the defendant. For these reasons I am of opinion that the order should be reversed and the verdict reinstated.
Order affirmed, with costs. Order filed.